Dismissed and Memorandum Opinion filed September 8, 2005








Dismissed and Memorandum Opinion filed September 8,
2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00736-CV
____________
 
RODNEY FEDELL
d/b/a R & R FOUNDATION, Appellant
 
V.
 
JAMES WARE and
EVELYN WARE, Appellees
 

 
On Appeal from the County Civil
Court at Law No. 3
Harris County,
Texas
Trial Court Cause No.
822,098
 

 
M E M O R A N D U M  O P I N I O N
This is an appeal from a judgment signed May 9, 2005.  The notice of appeal was filed on July 13,
2005.  To date, our records show that
appellant has neither established indigence nor 
paid the $125.00 appellate filing fee. 
See Tex. R. App. P. 5
(requiring
payment of fees in civil cases unless indigent);Tex. R. App.
P. 20.1 (listing requirements for establishing indigence); see also Order Regarding Fees Charged in Civil Cases in the Supreme Court
and the Courts of Appeals, Misc. Docket No. 98-9120 (Tex. Jul. 21, 1998)
(listing fees in court of appeals); Tex.
Gov=t Code Ann. ' 51.207 (Vernon Supp.2004-05) (same). 




In addition, no clerk=s record has been filed.  The clerk responsible for preparing the
record in this appeal informed the court appellant did not make arrangements to
pay for the record.  On July 22, 2005,
notification was transmitted to all parties of the court=s intention to dismiss the appeal for
want of prosecution unless, within fifteen days, appellant paid or made
arrangements to pay for the record and provided this court with proof of
payment.  See Tex. R. App. P. 37.3(b).
After being notified that this appeal was
subject to dismissal, appellant did not respond.  Accordingly,
the appeal is ordered dismissed.  See
Tex. R. App. P. 42.3(c) (allowing
involuntary dismissal of case because
appellant has failed to comply with notice from clerk requiring response or
other action within specified time)..
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed September 8, 2005.
Panel consists of Chief Justice
Hedges and Justices Yates and Anderson.